Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3, 5, 7-8, 11-12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jorgensen (US 2,306,389).  Jorgensen discloses a fixation item and method comprising: a fixing object (12) including a hole (13) extending between first and second surfaces and, a fixation object (11) in contact with the second surface (at 16) and including a convex portion (15) which is deformed to cover an edge and be in contact with the first surface (as shown in phantom in Fig. 4; page 2, second paragraph).  In the embodiment shown in Figs. 6 and 7, the hole includes a groove (between any of the serrations 19) extending integral from and in contact with the hole wherein the convex portion is deformed when the serrations bite into the convex potion (page 2, second and third paragraphs) which would cause the convex portion to be in contact the first surface and within the groove including where a farthest portion of the groove from the center of the hole is not covered by a deformed portion (see -by-process limitation where it is only the final product which is considered.

Claims 3, 5-8, 12-13 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Verrat (US 9,289,944).  In considering the embodiment shown in Fig. 19, Verrat discloses a fixation item and method comprising: a fixing object (3) including a hole (not labeled) extending between first and second surfaces and an integral groove (38) spaced from the hole; and a fixation object (2) at the second surface and including a convex portion with a deformed portion (at 23) to be in contact with an edge of the groove, the first surface (at 37) and with a bottom of the groove (as seen in Fig. 19) wherein a portion of the groove distal from the center of the hole is not covered by the deformed portion (note the gap between the outer periphery of the deformed portion and the inner periphery of the groove shown in Fig. 19).  The deformation is disclosed to be with heat (column 3, next to last paragraph).


Response to Remarks
The objection to claim 3 and the 112(b) rejection of claims 14-17 have been withdrawn.

The section 102(a)(1) rejection over Jorgensen (US 2,306,389) has been maintained.
Applicant argues Jorgensen fails to disclose the deformed portion formed by softening the convex portion after insertion in the hole.  In response, the examiner agrees but, the limitation is a product-by-process limitation wherein it is only the final product which is considered.  See MPEP 2113.  In the instant case the convex portion is engaging the edge of the groove as shown in phantom in Jorgensen’s Fig. 4 which is all that is required to anticipate the claim limitation.  

.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FLEMMING SAETHER
Primary Examiner
Art Unit 3677




/FLEMMING SAETHER/Primary Examiner, Art Unit 3677